DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 7-12, 15-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 10-12, 14-15 and 18-20 of U.S. Patent No. 10809205 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than those that issued in Pat 10,809,205 as tabular comparison of the claims presented below with emphasis added, and therefore the current claims would unduly extend the timewise monopoly.  The patented claims encompass the current claims so a Terminal Disclaimer is required.





16/948,978 (Current Application)
U.S. Patent No. 10809205 B2
1. A failure detection apparatus for a photoreactive 3D printing system, the apparatus comprising: 
a light-emitting device configured to emit light into and along a plane of a membrane, the membrane being a bottom surface of a resin tub, wherein the light has a wavelength that is different from a photopolymerization wavelength of resin in the resin tub, and
wherein the membrane is transparent to the wavelength of the light and to the photopolymerization wavelength; and 
an imaging device oriented to capture an image of light emitted from the membrane.
16. The method of claim 15, further comprising: 
detecting, using a detection system that is in communication with the imaging device, a spatial disruption or a temporal disruption in the image.
1. A failure detection apparatus for a photoreactive 3D printing system, the apparatus comprising: 
a light-emitting device configured to emit light into and along a plane of a membrane, the membrane being a bottom surface of a resin tub, wherein the light has a wavelength that is different from a photopolymerization wavelength of resin in the resin tub, and wherein the membrane is transparent to the wavelength of the light and to the photopolymerization wavelength; 
an imaging device oriented to capture an image of light emitted from the membrane; and 

a detection system in communication with the imaging device, the detection system being configured to detect a spatial disruption or a temporal disruption in the image.
3.
4.
4. 
5.

a substrate below a membrane of a resin tub, wherein the membrane is a bottom surface of the resin tub; 
a light-emitting device configured to emit light into and along a plane of the substrate, wherein the light has a wavelength that is different from a photopolymerization wavelength of resin in the resin tub, and wherein the substrate is transparent to the wavelength of the light and to the photopolymerization wavelength; and 
an imaging device oriented to capture an image of light emitted from the substrate.
16. The method of claim 15, further comprising: 
detecting, using a detection system that is in communication with the imaging device, a spatial disruption or a temporal disruption in the image.
6. A failure detection apparatus for a photoreactive 3D printing system, the apparatus comprising: 
a substrate below a membrane of a resin tub, wherein the membrane is a bottom surface of the resin tub; 
a light-emitting device configured to emit light into and along a plane of the substrate, wherein the light has a wavelength that is different from a photopolymerization wavelength of resin in the resin tub, and wherein the substrate is transparent to the wavelength of the light and to the photopolymerization wavelength; 
an imaging device oriented to capture an image of light emitted from the substrate; and 


a detection system in communication with the imaging device, the detection system being configured to detect a spatial disruption or a temporal disruption in the image.
8.
10.
9.
11.
10. 
12. 

14.
12. The apparatus of claim 7, 




further comprising a second light-emitting device configured to emit light of a second wavelength into and along a plane of the membrane, the second wavelength being different from the wavelength of the light emitted into the substrate;
wherein the imaging device is further configured to capture a second image of the light of the second wavelength emitted from the membrane.
20. The method of claim 15, wherein: 
the substrate is mounted below a membrane of the resin tub, the membrane serving as a bottom surface of the resin tub; and 
the method further comprises providing a second light-emitting device configured to emit light of a second wavelength into and along a plane of the membrane, the second wavelength being different from the wavelength of the light-emitting device that emits light into the substrate.
15. A method for detecting failures in a photoreactive 3D printing system, the method comprising: 
emitting light of a first wavelength into and along a plane of a substrate using a light-emitting device, wherein the substrate is mounted onto or below a resin tub, wherein the first wavelength is different from a photopolymerization wavelength of resin in light of the first wavelength and to light of the photopolymerization wavelength; and 
capturing an image of light emitted from the substrate using an imaging device.
16. The method of claim 15, further comprising: 
detecting, using a detection system that is in communication with the imaging device, a spatial disruption or a temporal disruption in the image.

providing a light-emitting device configured to emit light into and along a plane of a substrate, the substrate mounted onto or below a resin tub, wherein the light has a wavelength that is different from a photopolymerization wavelength of resin in wavelength of the light and to the photopolymerization wavelength; 
providing an imaging device oriented to capture an image of light emitted from the substrate; and 

providing a detection system in communication with the imaging device, the detection system being configured to detect a spatial disruption or a temporal disruption in the image.

3, 8 and 18. 
19. 
19. 
20. The method of claim 15, wherein: 
the substrate is mounted below a membrane of the resin tub, the membrane serving as a bottom surface of the resin tub; and 
the method further comprises emitting light of a second wavelength into and along a plane of the membrane using a second light-emitting device, the second wavelength being different from the first wavelength.
20. The method of claim 15, wherein: 
the substrate is mounted below a membrane of the resin tub, the membrane serving as a bottom surface of the resin tub; and 
the method further comprises providing a second light-emitting device configured to emit light of a second wavelength into and along a plane of the membrane, the second wavelength being different from the wavelength of the light-emitting device that emits light into the substrate.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In regarding Independent Claim 1, Hardee et al. (US 20180194075) discloses a failure detection apparatus for a 3D printing system (0056), the apparatus comprising: 
an imaging device (0045; Figure 2; ‘sensor 56’); but failed to show the apparatus comprising: 
a light-emitting device configured to emit light into and along a plane of a membrane, the membrane being a bottom surface of a resin tub, wherein the light has a wavelength that is different from a photopolymerization wavelength of resin in the resin tub, and wherein the membrane is transparent to the wavelength of the light and to the photopolymerization wavelength; and
an imaging device oriented to capture an image of light emitted from the membrane.
No further prior art search resulted on closed or related art. Therefore, Independent claim 1 is allowable.
Dependent claims 2-6 are allowed for being dependent from allowed claim 1.

In regarding Independent Claim 7, Hardee et al. (US 20180194075) discloses a failure detection apparatus for a 3D printing system (0056), the apparatus comprising: 
an imaging device oriented to capture an image of light emitted (0045; Figure 2; ‘sensor 56’); but failed to show the apparatus comprising: 
a substrate below a membrane of a resin tub, wherein the membrane is a bottom surface of the resin tub; 

an imaging device oriented to capture an image of light emitted from the substrate.
No further prior art search resulted on closed or related art. Therefore, Independent claim 7 is allowable.
Dependent claims 8-14 are allowed for being dependent from allowed claim 7.

In regarding Independent Claim 15, Independent claim 15 is allowed for the same reasons as discussed on reasons for allowance of the independent claims 1 and 7.
Dependent claims 16-20 are allowed for being dependent from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482